DETAILED ACTION
Remarks
This final office action is in response to the amendments filled on 02/14/2022. 
Claims 8-10 are withdrawn for examination. 
Claims 1-7 are amended.
Claims 1-7 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. FR 2017/1751132, filed on 2/10/2017.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wide field view of an environment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0116234 (“Jacq”), and in view of US 2012/0214137 (“Goree”), and further in view of US 2009/0164045 (“Deguire”). 
Regarding claim 1, Jacq discloses an intervention device configured to be deployed in a hostile environment (per submitted specification, intervention device is in combination of a remotely operated land robot, a control center and data transmission system (see at least fig 1 of PGPUB of submitted specification). See Jacq fig 4, where 100 is an unmanned weapon system and 300 is the control center. 306/308 is the data transmission system. The weapon system operated remotely and move on the ground. Weapon system, 100 is interpreted as robot. see also [0068], where “The user may utilize the user control station 302 to control the unmanned weapon system 100. That is, the user may send signals 306 and/or receive signals 308 from/to the modular computing processing unit 106 to open and close the lid 202,”; see also [0091], where “The base may be operated remotely or through mobile control, which provides the operator with the ability to acquire and engage targets from remote or mobile stations. The base requires no ground transportation, thus avoiding potential landmines or enemy ground attacks.”), said intervention device comprising: 
a remotely operated land drone (see fig 4, where 100 is an unmanned weapon system. The weapon system operated remotely and move on the ground. 100 is interpreted as land drone. see also [0068], where “The user may utilize the user control station 302 to control the unmanned weapon system 100. That is, the user may send signals 306 and/or receive signals 308 from/to the modular computing processing unit 106 to open and close the lid 202,”; see also [0091], where “The base may be operated remotely or through mobile control, which provides the operator with the ability to acquire and engage targets from remote or mobile stations. The base requires no ground transportation, thus avoiding potential landmines or enemy ground attacks.”; see also [0094], where “ground transport”) comprising: 
a base which is (see [0058], where “a base 142”; base 142 is the part of autonomous container/system 200. see also [0003], where “autonomous unmanned tower mobile intermodal container weapon (AUTMMIC) system,”; see also [0055], where “The unmanned weapon system 100 may be equipped with a plurality of modular solar panels 102 disposed on a lid 202 of the intermodal-shipping container 200, a modular array of batteries 104,”; see also [0060-61]); 
an arm support consolidated with said base by a lower end of said arm support (see [0058], where “supports 144 for the lifting system 140.”; see also [0055], where “a lifting system 140 coupled to a plurality of weapon systems 130.”; see fig 2c, where lower end of arm support is connected with the base.); and
a head consolidated with an upper end of said arm support (see fig 2c, where weapon system, 130 and camera, 150 attached with supports, 144 for the lifting system, 140 on the upper end. Combination of 130 and 150 is interpreted as head); 
a control center for remote control of said remotely operated land drone (see fig 4, where command center, 300 is separate from weapon system, 100. Command center corresponds to control center. see also [0068], where “Referring to FIG. 4, in an exemplary embodiment, a user may manually or remotely control the functions of the unmanned weapon system 100 through a mobile command center 300. The mobile command center 300 includes a user control station 302 and an encrypted communication system 304. The user may utilize the user control station 302 to control the unmanned weapon system 100.”); 
a data transmission system for data transmission between said control center and said remotely operated land drone (see [0067], where “FIG. 4 is a schematic view of the unmanned send/receive (306/308) signals is interpreted as data transmission between control center and land drone); 
wherein said head (see fig 2c, where combination of 130 and 150) includes at least one environment perception system configured to reconstruct a wide field view of an environment in which said remotely operated land drone is deployed and said head further includes weapons (per submitted specification, environment perception system is a sensor that can collect visible spectrum images and reconstruct wide view field of the drone’s environment see [0097] and [0100-101] of PGPUB of submitted specification. see Jacq [0070], where “the mobile command center 300 receives signals including an audio and video feed from the camera system 150 mounted on the lifting system 140.”; see also [0072], where “the camera system 150 may be coupled to the weapon system 130, wherein the images from the camera are communicated to a remote control location and/or the mobile command center 300.”; see also [0076], where “Referring to FIG. 8, reference letter C illustrates a path wherein the weapon system 130 and/or the camera system 150 is allowed to rotate.”; camera system, 150 corresponds to environment perception system. Camera system is rotating and capturing images. So, camera system is collecting visual images that shows surrounding of robot and it is interpreted as wide view field reconstruction); 
wherein said control center includes (see fig 4, where 300 is command center),
a visual display surface for displaying, in real time, said wide field view of said environment in which said remotely operated land drone is deployed (see fig 5, where an interior of a command center is shown and images are displayed. see also [0072], where “wherein the images from the camera are communicated to a remote-control location and/or the mobile command center 300.”; camera is capturing images of surrounding robot environment and sending those images to command center for controlling the robot/weapon system. Command center also have display. Jacq teaches a system that control weapon from a command center based on the weapon deployment area. A weapon is trigged based on the real-time situation displayed on the screen.); 
a platform of operators (for the examination purposes, the claim limitation was interpreted as operators can observe the surrounding environment via a display on the command/control center. see fig 5, where two operators are observing the different displays or screens.); and
a plurality of portable aiming systems (see fig 5, where operators are controlling the weapon system via joysticks (302 and 304). Joysticks are interpreted as aiming systems and portable is interpreted as moveable), wherein each portable aiming system of said plurality of portable aiming systems is respectively , and is equipped with an aiming line designating, via said respective portable aiming system (see fig 14, where multiple weapon systems are deployed and each system is positioned to guard a location or in a defined position. Each weapon system is remotely controlled separately/uniquely by operator based on the , a point on said visual display surface corresponding to a target in a real environment where said remotely operated land drone is deployed,  (see fig 5, weapon systems are controlled/monitored by looking the display. Display is displaying images send by the weapon systems and a space on the display surface is assigned for a weapon system. The joystick shown in the figure is used to designate a point on the display surface. Weapon systems are controlled via moving the joysticks. see also fig 6, where weapon system is on deployed (acting) state. the weapon system, 130 is oriented based on the head. see also fig 8, where top view of weapon system on deployed state is shown and weapon system, 130 is interpreted as means for acting and preferred direction is interpreted as line of sight of the weapon system, 130. See also fig 11, where weapon system is aiming toward a particular (defined) direction. see also [0069], where “The mobile command center 300 sends and receives signals to/from the unmanned weapon system 100 to thereby control, monitor, and operate all operations and functions of the unmanned weapon system 100.”; a system wherein weapon is deployed and controlled remotely with the supervision of an operator. Operator is monitoring the surrounding situation via the display and acting based on the situation observation (or need). The operator is monitoring/checking the surrounding situation before acting/aiming the target.). 
Jacq does not explicitly disclose the following limitations:
a base which is self-propelling; and
each portable aiming system… is respectively assigned to one corresponding weapon… and controlled by a respective operator… and said respective portable aiming system is configured to orient simultaneously said aiming line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator.
However, Goree discloses a network weapon system, wherein each portable aiming system… is respectively assigned to one corresponding weapon… and controlled by a respective operator… and said respective portable aiming system is configured to orient simultaneously said aiming line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator (see fig 1, where weapon W1 and W2 are controlled remotely via network by operators for target T1. See also fig 4, where a display is showing weapons and target. See also fig 16, where two operators (OP1 and OP2) are controlling two weapons (W1 and W2); see also [0013], where “In one or more embodiments of the invention, a user selection of a threat on a map for instance may be utilized to assign a weapon or a pick list of weapons that are capable of responding to the threat. This type of assistance greatly aides remotely operated weapons systems when there .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jacq to incorporate the teachings of Goree by including the above feature, each portable aiming system… is respectively assigned to one corresponding weapon… and controlled by a respective operator… and said respective portable aiming system is configured to orient simultaneously said aiming line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator, because both Jacq and Goree are in the same field of endeavor of image monitoring and displaying received from a robotic device for remote piloting of a robotic device by maintaining operator safety and avoiding lack of visual cues, making accurate attitude and control adjustments by displaying real-time sensor (camera) feed.
Jacq in view of Goree does not disclose the following limitation:
 a base which is self-propelling.
a base which is self-propelling (see fig 3, where a weapon robot with wheels are shown. see also [0029], where “Robot 10, FIG. 1 in accordance with an example of this invention, typically mobile and remotely controlled,”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jacq in view of Goree to incorporate the teachings of Deguire by including the above feature, a base which is self-propelling, because Jacq, Goree and Deguire are in the same field of endeavor of remotely robot control based on the surrounding information for deploying the robot without any other carrying device/vehicle.
Regarding claim 2, Jacq further discloses an intervention device, wherein said base and said arm support originate from a military vehicle or civil platform lift (see tittle where “AUTONOMOUS UNMANNED TOWER MILITARY MOBILE INTERMODAL CONTAINER AND METHOD OF USING THE SAME”; the base and support come from military vehicle/platform).
Regarding claim 3, Jacq further discloses an intervention device, wherein said arm support and said head are connected by an adaptor (see [0055], where “a lifting system 140 coupled to a plurality of weapon systems 130.”; the support arm and the head are necessarily connected by a mechanical part which is considered as an adapter).
Regarding claim 4, Jacq further discloses an intervention device, wherein said data transmission system implements one of more wire connections and / or one or more wireless/radio connections, terrestrial or satellite (see [0069], where “The communication system 304 of the mobile command center 300 may communicate with the modular communication transponder 108 via a cable or remotely via wireless communication.”).
Regarding claim 5, Jacq further discloses an intervention device, wherein said environment perception systems comprises an image sensor and/or a sweeping distance sensor (see [0070], where “In an exemplary embodiment, the mobile command center 300 receives signals including an audio and video feed from the camera system 150 mounted on the lifting system 140. However, the present invention is not limited thereto. That is, the unmanned weapon system 100 may further include hidden cameras, pressure sensors, motion detections, and various other electronic surveillance systems to protect the unmanned weapon system 100, which may also be controlled and monitored by the mobile command center 300.”).
Regarding claim 7, Jacq further discloses an intervention device, wherein said plurality of aiming systems are a plurality of laser equipped systems (see [0080], where “In exemplary embodiments, referring to FIGS. 9A, B, and C, the weapon system 130 may include rockets and artilleries, hell fire stations, anti-aircraft missiles, anti-tank missiles, gatlin and machine guns, surveying and monitoring devices, non-lethal weapons, microwave laser guns”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0116234 (“Jacq”), in view of US 2012/0214137 (“Goree”), and in view of US 2009/0164045 (“Deguire”), as applied to claim 1 above, and further in view of US 2016/0129593 (“Wolowelsky”). 
Regarding claim 6, Jacq further discloses an intervention device, wherein said environment perception systems features an angle of aperture lesser than 10 degrees (see fig 9a-c, where missile (ammunition weapons) has an angular opening of less than 10 degrees.).
Jacq in view of Goree and Deguire does not disclose the following limitation:
wherein said environment perception systems features a field angle of view greater than 45 degrees.
However, Wolowelsky discloses a robotic system, wherein said environment perception systems features a field angle of view greater than 45 degrees (see [0077], where “the field of view for the local environment sensors is directed generally in the plane in which the robot moves. In one example, such local environment sensors might include light sensors provided by a camera mounted on the robot, with the camera being oriented so as to view the robot's local environment in front of the robot (rather than, say, looking upwards at the sky). The robot could be provided with a panoramic camera with the field-of-view of the camera being directed to the front and sides of the robot (and, in the case of a panoramic camera with a 360° field-of-view, to the rear of the robot). It is also envisaged that analogous arrangements might be provided using ultrasound, RADAR or LIDAR.”).
Because Jacq, Goree, Deguire and Wolowelsky are in the same field of endeavor of surrounding environment monitoring based on the images received from a robotic device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jacq in view of Goree and Deguire to incorporate the teachings of Wolowelsky by including the above feature, said environment perception systems features a field angle of view greater than 45 degrees, for remote piloting of a robotic device by maintaining operator safety and making accurate attitude and control adjustments.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664